Pennewill, C. J.,
delivering the opinion of the court:
After a very careful consideration of this case, we have reached the conclusion that this court could not, upon the facts presented, make a satisfactory decision respecting the ownership of the shares of stock in question; and even if they could it would be impossible to make such an order as would safeguard the rights of all parties concerned.
(1) Being of the opinion that the questions raised by the petition can be properly determined only in equity where all the facts can be ascertained, all the parties brought in and their rights adequately protected, we are of the opinion that the petition should be dismissed without any decision respecting the ownership of the stock, so that the fenfire subject matter may be submitted to the Court of Chancery, unembarrassed by an adjudication here based upon an incomplete statement of the facts and a partial consideration of the case.
(2) We are not unmindful of the contention of the plaintiff that Sparks & Company having caused to be transferred on the *553books of the company the four hundred shares they are thereby estopped from denying his ownership as against the attaching creditor.
This contention is independent of the question of ownership and is based upon the principle of estoppel; but it would also be a proper question for the determination of a Cdurt of Equity inasmuch as it is contended by the petitioners that there was no consideration for the transfer.
The rule is discharged and the petition is dismissed.